 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedy and to remove the effects of the unfair labor practices and to effectuate thepolicies oftheAct.Because of the nature and scope of Respondent'scoercivepractices,I shall recommend a broad cease and desist order.Uponthe basisof theforegoing findings of fact,and upon the entire record inthe case, I make thefollowing:CONCLUSIONS OF LAw1.The ChargingUnion is a labor organization within the meaning of Section 2(5)of the Act.2.By interferingwith,restraining,and coercing its employees in the exercise ofrightsguaranteed in Section 7, in the manner found under Concluding Findings,supra,Respondent engaged in unfair labor practices proscribedby Section8 (a) (1).3.Said unfair labor practices having occurred in connection with the operationof Respondent's business as set forth in section I, above,havea close,intimate, andsubstantial relation to trade,traffic,and commerce;among the several States, andsubstantially affect commerce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Scougal Rubber Mfg. Co.,Inc.; Bruce J. Stewart,d/b/a StewartMachine and Tool Co.;Mechanical Products Mfg. Co.;RottlerBoring Bar Co.,PetitionersandInternational Association ofMachinists,AFL-CIO,Local No. 79Harbor Island Machine Works,Inc.andLars R. Meyer, Peti-tionerandInternationalAssociation ofMachinists,AFL-CIO, Local No. 79.Cases Nos. 19-RM-265, 19-RM-261, 19-RM-267, 19-RM-9370, and 19-RD-156.February 4, 1960DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, hearings were held before Rachel Storer, hearing of-ficer.The hearing officer's rulings made at the hearings are free fromprejudicial error and are hereby affirmed.'Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.These Employers have been part of a group of 50 or more em-ployers represented in collective bargaining in the Seattle area by the'Attorneys for certain of the Employers filed a motion to consolidate the records afterthe hearings had been held.We hereby grant this motion to consolidate and also includein this consolidation for decision the case ofSoougai Rubberinasmuch as it arises fromthe same factual background and involves the same problems.2We note that the Union claims to represent a unit broader in scope than that soughtin the Employer petitions.SeeTriangle Publications,Inc.,NLRB 941. In thedecertification proceeding we note that the Union did not disclaim interest In a single-employer unit.CompareLangenau Manufacturing Company,115 NLRB 1505, 1506.,126 NLRB No. 53. SCOUGAL RUBBER MFG. CO., INC., ETC.471Washington Metal Trades, Inc., an employer association.The As-sociation has contracted for some years with International Associationof Machinists, AFL-CIO, Local No. 79, for a unit of tool- and die-makers and machinists.Negotiations for a new contract were begunafter April 1, 1959, the preceding contract having expired on March31.On May 13, no agreement having been reached, the Union wenton strike.Early in June Stewart filed its employer-petition herein and simul-taneously withdrew from bargaining through the Association, send-ing a copy of its letter to the Union. The testimony is conflicting as towhether the Union then offered to bargain separately with Stewart.We believe that it is a fair inference from the records in these casesas a whole that the Union is inaccurate in its recollection of discussingindividually with this employer only a multiemployer agreement, andcredit the latter's testimony that the Union then expressed willingnessto discuss an independent contract at any time.Later in June the Union approached Scougal Rubber offering tobargain separately with it because it was not a machine shop.Al-though no separate agreement was reached, Scougal, on June 24, with-drew from the Association for bargaining. Its withdrawal was ac-knowledged in a letter stating that the Association would "be guidedaccordingly."On August 19, the Union addressed a letter to "Machine ShopEmployers of Washington Metal Trades, Inc.," of which the otherthree employers here involved received copies. In it the Union im-plied that five large firms were prolonging the strike to the detrimentof smaller firms such as the recipient, offered to bargain separately,and enclosed a blank form of contract.Rottler had already with-drawn authority to bargain from the Association and received ac-knowledgment.On September 2, it filed its employer-petition herein.Mechanical had also withdrawn authority to bargain before receiptof the Union's letter, and it filed the above employer-petition in lateAugust.Harbor Island withdrew from Association bargaining onSeptember 14.The decertification petition involving its employeeswas filed the same day.Another employer not here involved alsoreceived the Union's August 19 letter and withdrew from the As-sociation when a decertification petition was filed in September. Thatproceeding was terminated when the Union agreed to a consent elec-tion in a unit limited to the employer's employees.'On September 21, those employers who had remained in the Asso-ciation for bargaining purposes reached an agreement with the Union.The Union contends that the petitions should be dismissed becausethe withdrawals by the five employers here involved were untimely,3 Cunningham MfgCo , Case No 19-RD-155, unpublished. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDinasmuch as the multiemployer bargaining unit was an establishedone and negotiations for a new contract had begun. The employers,on the contrary, contend that single-employer units are now appro-priate because of the special circumstances of these cases and mutualconsent to abandonment of the multiemployer unit, hence that thepetitions are timely.We find merit in the employers' contention andshall order elections in single-employer units. In reaching this con-clusion we note that in all of these cases not only do the employersseek to bargain singly, as witnessed by their formal withdrawals fromthe Association for bargaining purposes, but the Union-as to theseemployers at least-has expressed a willingness to abandon the multi-employer unit and bargain on a single-employer basis.We note alsothat in at least one other case involving an employer formerly rep-resented in the unit, the Union has consented to an election on a single-employer basis. In these circumstances we think it is clear that theseparties should no longer be required to bargain on a multiemployerbasis, whether we find mutual abandonment of multiemployer bar-gaining as to the employees covered by the petitions herein, or simplythat the Union as to these parties is estopped to urge a position con-trary to its previous overtures for single employer bargaining.'We find that the following employees of the individual employersconstitute units appropriate for the purposes of collective bargainingwithin Section 9 (b) of the Act :All production and maintenance employees employed by EmployerScougal Rubber Mfg. Co., Inc., at its Seattle, Washington, plant,excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act.All production and maintenance employees employed by EmployerBruce J. Stewart d/b/a Stewart Machine and Tool Co., at its Seattle,Washington, plant, excluding office clerical employees, professionalemployees, and supervisors as defined in the Act.All production and maintenance employees employed by EmployerMechanical Products Mfg. Co., at its Seattle, Washington,plant, ex-cluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.All production and maintenance employees employed by EmployerRottler Boring Bar Co., at its Seattle, Washington, plant, excludingofficeclerical employees, professional employees, guards, and super-visors as defined in the Act.All production and maintenance employees employed by EmployerHarbor Island Machine Works, Inc., at its Seattle, Washington, plant,4SeeNeville Foundry Company, Inc.,122 NLRB 1187;see alsoAnderson LithographCompany, Inc, et al.,124 NLRB 920, where the Board in effect held that the employersinvolved were estopped by their conduct to assail the m'ultiemployer unit. DALTON BRICK & TILE CORPORATION473excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBERSRODGERS and JENKINS took no part in the consideration ofthe above Decision and Direction of Elections.Dalton Brick&Tile CorporationandUnited Stone & AlliedProductWorkers of America,AFL-CIO, Local 113.CasesNos. 10-CA-3979 and 10-CA-3980. February 5, 1960DECISION AND ORDEROn July 31, 1959, Trial Examiner Arthur Leff issued his Inter-mediateReport in the above-entitled proceeding, finding thatRespondent Dalton Brick & Tile Corporation had engaged in andwas engaging in certain unfair labor practices and recommendingthat itcease anddesist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, Respondent filed exceptions to the Intermediate Reportand a brief in support thereof.The Board has reviewed the rulingsmadeby the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the 'Trial Examiner's findings, conclusions,and recommendations.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent Dalton Brick & Tile Corpora-tion, Dalton, Georgia, its officers, agents, successors, and assigns, shall :IRespondent,on December 7, 1959, filed with the Board a motion to reopen the recordto receiveadditional evidence which was not available at the time of the hearing.TheGeneral Counsel and Local 113 submitted briefs in response thereto.The additional evi-dence in question relates to further findings and a decision upon appeal of the GeorgiaEmploymentSecurity Agency withrespect to applications for unemployment compensa-tion made by certain of Respondent's employees subsequent to Respondent's suspension ofoperations.In affirming the Trial Examiner's conclusions that the Respondent, by itsactions, violated Section 8(a) (1), (3), and(5) of the Act,we note that the Trial Examinerdid not,in any manner,give weightto the findings or decision of the State agency, butrather, utilized the relevant circumstances to illustrate the inconsistent reasons for thesuspension of operations given by the Respondent during the course of the proceedingsbefore such State agency and before this Board.The Intermediate Report correctly findsthat the reason given to the GeorgiaEmployment SecurityAgency forsuch suspensionconstitutes a definite admission against interest so far as the instant proceeding is con-cerned.Inasmuch as the additional evidence which the Respondent seeks to introducein no way refutes this patent inconsistency,Respondent's motion is hereby denied.126 NLRB No. '61.